FILED
                                                                                                     COURT OF APPEALS
                                                                                                          DIVISION II

                                                                                                    2015 MAY 19   AM 9: 07

                                                                                                     ST    0    WASHINGTON

                                                                                                     BY




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                   DIVISION II

 JAMES J. O' HAGAN,                                                                  No. 47078 -1 - II


                                         Appellant,


           v.



 JOSEPH FIELD and FIELD JERGER, LLP,                                          UNPUBLISHED OPINION


                                         Respondents.


          WORSwIcK, J. — The law firm Joseph Field and Field Jerger, LLP (Field) obtained


Oregon judgments for attorney fees against James O' Hagan. Field then issued a writ of

garnishment against Ocean Spray Cranberries Inc., an agricultural cooperative. O' Hagan,

appearing pro se, filed with the Supreme Court a writ of review challenging the superior court' s

order to pay on Ocean Spray' s answer to Field' s writ of garnishment. The Supreme Court

transferred O' Hagan' s challenge to us for consideration as an appeal. O' Hagan argues the


superior court erred      by ( 1)    refusing to transfer   venue   to Pacific   County, ( 2) giving the Oregon

judgments full faith      and credit, (   3) entering the order to pay on the answer without a jury trial,

 4)   failing   to   exempt   75   percent of   Ocean   Spray'   s payments   from   garnishment under    RCW
No. 47078 -1 - II



6. 27. 150( 1),     and ( 5) not allowing O' Hagan " supplemental proceedings" under chapter 6. 32

RCW. 1 We reject O' Hagan' s arguments and affirm.2

                                                       FACTS


            Field represented O' Hagan as a creditor in an Oregon bankruptcy proceeding. For

attorney fees incurred representing O' Hagan, Field obtained Oregon judgments against O' Hagan

totaling $39, 671. 12. To collect on these judgments, Field issued a writ of garnishment against

Ocean       Spray   Cranberries Inc.,   an agricultural cooperative.         Ocean Spray Cranberries, Inc. v.

PepsiCo, Inc., 160 F.3d 58, 59 ( 1st Cir. 1998); see 7 U.S. C. 291.


            Ocean Spray issued an answer to the writ of garnishment. The answer stated that it did

not employ O' Hagan but that it owed O' Hagan money for his cranberry deliveries. The answer

listed one future payment approved by Ocean Spray' s board of directors and estimated four

future payments that the board had          yet   to approve,   for   a   total   of $26, 775.   95.   One of the


estimated future payments included an expected payment for July 10, 2013 of $1, 187. 55. Field

moved the Grays Harbor County Superior Court for an order to pay on Ocean Spray' s answer.

O' Hagan requested a controversion hearing to determine " whether an issue is presented that

requires a     trial."   RCW 6. 27. 220.




1 Field did not file a respondent' s brief in this case.

2 We note at the outset-that the record in this case is not complete. The record contains the
verbatim report of proceedings and a set of clerk' s papers, but the clerk' s papers do not contain
many of the documents necessary to address O' Hagan' s arguments. In the interest ofjustice, we
consider      O' Hagan'   s claims   despite the insufficient   record.       RAP 1. 2( c);      Wachovia SBA Lending,
Inc.   v.   Kraft, 165 Wash. 2d 481, 487, 200 P.3d 683 ( 2009). Our consideration of O' Hagan' s claims

necessarily requires us to review documents which O' Hagan initially filed with our Supreme
 Court.




                                                           2
No. 47078 -1 - II



          At the controversion hearing, O' Hagan demanded a jury trial. O' Hagan also challenged

venue, arguing•that because he resided in Pacific County, it was the only proper venue. O' Hagan

also argued that 75 percent of the money garnished from Ocean Spray was exempt from

garnishment as " earnings" under           RCW 6. 27. 150( 1).        O' Hagan also alleged that Ocean Spray' s

answer underestimated        the   July   10, 2013 future   payment,       stating it   was $   1, 187. 55 when it should


have been $ 10, 687. 95.      O' Hagan alleged that this underestimation occurred because he produced

1, 187. 55 barrels   of cranberries, which       the   answer       incorrectly   entered as $   1, 187. 55.


           O' Hagan argued in the superior court that Field fraudulently misreported the Oregon

judgments' amount to a credit reporting agency. But O' Hagan did not assert that Field

misreported the judgments' amount to the superior court.


           O' Hagan made numerous other claims unrelated to the garnishment action. These were

mostly     allegations of criminal acts related        to the   bankruptcy    proceedings.        O' Hagan requested


supplemental proceedings under RCW 6. 32 to subpoena witnesses to address issues unrelated to

the garnishment action before the superior court.


           The superior court did not consider O' Hagan' s collateral claims, but considered only

those claims related to the writ of garnishment. The superior court entered an order to pay on

garnishee' s answer, which required Ocean Spray to pay Field the $ 26, 775. 95 Ocean Spray owed

O' Hagan. The order also denied O' Hagan' s request for a jury trial and the 75 percent exemption

under RCW 6. 27. 150( 1). 3


3
    The   order stated   it denied O' Hagan'    s request   for     a " protection order."      Clerk' s Papers at 128.
This apparently      referenced    the 75   percent exemption under           RCW 6. 27. 150( 1),      which O' Hagan
called " protection."      VRP (July 22, 2013) at 28. But we cannot be sure because O' Hagan
requested " protection" in other contexts.




                                                                3
No. 47078 -1 - II



        O' Hagan filed a writ for review to our Supreme Court pursuant to RCW 7. 16. 040. In this

writ for review, O' Hagan asserted his claim that Ocean Spray erroneously estimated the July 10,

2013 future   payment as $   1, 187. 55.   O' Hagan also filed a motion to stay proceedings pending

appeal pursuant to RCW 7. 16. 080. The Supreme Court denied the motion to stay and transferred

this case to us. 4

                                                 ANALYSIS


                                                  I. VENUE


         O' Hagan argues the superior court erred by not transferring venue from Grays Harbor

County to Pacific County because O' Hagan resided in Pacific County. We disagree. 5
         We review de novo a ruling on a motion to transfer venue whenever that motion was

based upon the defendant' s assertion the original venue was not statutorily authorized. Moore v.

Flateau; 154 Wn.     App.   210, 214,   225 P.3d 361 ( 2010). Because O' Hagan argues that no statute

authorized venue in Grays Harbor County, our review is de novo.

         RCW 4. 12. 030( 1) authorizes the court to change venue on motion if "it appears by

affidavit, or other satisfactory proof' the county which the complaint designates is an improper

venue. RCW 4. 12. 025( 1) states in part:


         An action may be brought in any county in which the defendant resides, or, ifthere
         be more than one defendant, where some one of the defendants resides at the time



4 O' Hagan refers to his opening brief as a supplemental opening brief and asks us to consider an
earlier opening brief. We do not consider O' Hagan' s earlier opening brief because the Supreme
Court rejected it prior to transferring this case to us.

5 O' Hagan refers to this as a " jurisdiction" argument but his challenge is actually to venue. See
Eubanks v. Brown, 170 Wash. App. 768, 772, 285 P.3d 901 ( 2012), aff'd, 180 Wash. 2d 590, 327
P.3d 635 ( 2014).




                                                       4
No. 47078 -1 - II



         of     the   commencement of         the   action. [   T] he residence of a corporation defendant
         shall    be deemed to be in any county            where       the   corporation: (   a) Transacts business.


 Emphasis       added.)    Before a court may transfer venue, the party moving to change venue must

show by affidavit or other satisfactory proof that the county designated in the complaint was

improper. RCW 4. 12. 030( 1).           As garnishee, Ocean Spray was a defendant in this case. See

Watkins    v.   Peterson Enters., Inc., 137 Wash. 2d 632, 638, 973 P.2d 1037 ( 1999).                     Because RCW


4. 12. 025( 1) requires only one defendant to be a resident of the county, O' Hagan had to show by

affidavit or other satisfactory proof that Ocean Spray was not a resident of Grays Harbor County

in order to show Grays Harbor County was an improper venue.

         Here, O' Hagan failed to show, or even argue, that Ocean Spray was not a Grays Harbor

County resident. Thus, O' Hagan failed to provide satisfactory proof the county designated in the

complaint was improper, and the superior court did not err by not transferring venue.

                           II. FULL FAITH AND CREDIT TO THE OREGON JUDGMENTS


         O' Hagan argues the superior court erred by giving full faith and credit to the Oregon

judgments. We disagree.


          We     review constitutional        issues de   novo.        Citizens Protecting Res. v. Yakima County, 152

Wn.    App.     914, 919, 219 P.3d 730 ( 2009). The United States Constitution requires the states to


give   full faith     and credit   to every   other state' s    judicial     proceedings.     U. S. CONST.   art.   IV, § 1.


This   rule "`   provides a means for ending litigation by putting to rest matters previously decided

between    adverse parties         in any   state or   territory   of   the United States.'"      State v. Berry, 141
Wash. 2d 121, 127, 5 P.3d 658 ( 2000) ( quoting                In re Estate of Tolson, 89 Wash. App. 21, 29, 947
P.2d 1242 ( 1997)).




                                                                   5
No. 47078 -1 - II



          A foreign judgment may be collaterally attacked only on grounds that the foreign court

lacked jurisdiction, the foreign court violated a constitutional right, or the judgment was obtained


by fraud. Berry, 141 Wash. 2d at 127 -28; Effert v. Kalup, 45 Wash. App. 12, 15, 723 P.2d 541
 1986).    Absent these grounds, we must give full faith and credit to the foreign judgment. Berry,
141 Wash. 2d     at   128; Lee   v.   Ferryman, 88 Wn.   App.   613, 620, 945 P.2d 1159 ( 1997). " The full


faith and credit clause of the Constitution precludes any inquiry into the merits of the cause of

action, the logic or consistency, of the decision, or the validity of the legal principles on which

the judgment is based."        Milliken v. Meyer, 311 U.S. 457, 462, 61 S. Ct. 339, 85 L. Ed. 278


 1940).


          Here, while O' Hagan raised jurisdictional, constitutional, and fraud claims below, none


of those claims challenged the underlying Oregon judgments' validity. O' Hagan asserted that

 proper procedures were not followed" and that the Oregon judgments were obtained by an

 unfair and   bias[ ed]   process,"    but provided no explanation of these allegations below or on


appeal. Clerk' s Papers at 5, 42. O' Hagan argued below that Field fraudulently misreported the

Oregon judgments' amount to a credit reporting agency. But O' Hagan did not assert that Field

misreported the Oregon judgments' amount to the superior court. Thus, because O' Hagan made

no jurisdictional, constitutional, or fraud challenge to the underlying Oregon judgments, the

superior court did not err by giving the Oregon judgments full faith and credit.

                                              III. CONTROVERSION


          O' Hagan argues the superior court erred by ordering payment on the answer to .the writ of

garnishment without a jury trial. Because no trial was required, we disagree.




                                                         6
No. 47078 -1 - II



          Whether the controversion hearing sufficiently established Ocean Spray' s indebtedness to

O' Hagan to allow the entry of an order to pay on the answer without a trial is a mixed question

of law and fact. We review mixed questions of law and fact de novo. In re Estate of Cordero,

127 Wash. App. 783, 787, 113 P.3d 16 ( 2005).

          The garnishment statute' s purpose is to enforce a debtor' s obligations. See RCW


6. 27. 005.   Although a garnishment proceeding is ancillary to the principal suit between a creditor

and a debtor, it is adversarial in nature because the creditor takes action against the garnishee to


satisfy   a claim against     the   debtor. Watkins, 137 Wash. 2d at 638 -39. Once a judgment creditor


obtains a writ of garnishment, the garnishee must answer the writ. See RCW 6. 27. 190; Bartel v.

Zucktriegel, 112 Wn.      App.       55, 65, 47 P.3d 581 ( 2002). In its answer, the garnishee must provide


information about the funds or property of the debtor in its control and the amount it owed the

debtor when the writ is served. See RCW 6. 27. 190. After the garnishee has answered the writ,

the judgment creditor or defendant debtor may file an affidavit controverting the garnishee' s

answer. RCW 6. 27.210. The garnishee may then file an affidavit responding to the

controverting affidavit. RCW 6. 27.220.

           After the time for the garnishee' s response expires, any party may note the matter for a

controversion hearing before a commissioner or presiding judge " for a determination whether an

issue is   presented   that   requires a   trial."   RCW 6. 27. 220. " If a trial is required, it shall be noted as


in   other cases."   RCW 6. 27.220. If a trial is not required, then the superior court may dispose of

the controversion in whatever appropriate manner. See Bassett v. McCarty, 3 Wash. 2d 488, 499-

500, 101 P.2d 575 ( 1940).          For a party to be entitled to a trial, he or she must produce affidavits




                                                              7
No. 47078 -1 - II



or other competent evidence raising facts that, if established, would allow the party to prevail.

See 3 Wash. 2d at 499.


          O' Hagan' s only factual challenge related to the garnishment action was his allegation that

Ocean    Spray   erroneously     estimated a   future    payment at $      1, 187. 55 when the correct amount was


 10, 687. 95. But O' Hagan provided the superior court no affidavits or other evidence to support


this factual allegation. Thus, we hold that because O' Hagan did not produce affidavits or other

competent evidence raising facts that, if established, would allow him to prevail, the superior

court did not err by entering the order to pay based on the hearing and without a trial.

                                IV. GARNISHMENT EXEMPTION FOR EARNINGS


          O' Hagan argues 75 percent of the proceeds garnished from Ocean Spray were exempt

from    garnishment     because the     proceeds were earnings under          RCW 6. 27. 150( 1).     We disagree.


          We review statutory interpretation de novo. Dot Foods, Inc. v. Dep' t ofRevenue, 166
Wash. 2d 912, 919, 215 P.3d 185 ( 2009).            When interpreting a statute, our " fundamental objective

is to   ascertain and   carry   out   the Legislature'   s   intent."   Dep' t of Ecology   v.   Campbell & Gwinn,


LLC., 146 Wash. 2d 1, 9, 43 P.3d 4 ( 2002).           Where a statute' s meaning is plain on its face, we give

effect   to that meaning " as    an expression of    legislative intent." 146 Wash. 2d at 9 -10.


RCW 6. 27. 150( 1) states:


           I] f the garnishee is an employer owing the defendant earnings, then for each week
          of such earnings, an amount shall be exempt from garnishment which is the greatest
          of the following:

                    b) Seventy -five percent of the disposable earnings of the defendant.

 Emphasis     added.)    RCW 6. 27. 010( 1) states in part:




                                                                8
No. 47078 -1 - II



         As used in this chapter, the term " earnings" means compensation paid or payable
         to an individual for personal services.

 Emphasis added.)


          Here, Ocean Spray stated in its answer to the writ of garnishment that Ocean Spray did

not employ O' Hagan. Thus, Ocean Spray is not O' Hagan' s " employer" under RCW

6. 27. 150( 1).   The proceeds from Ocean Spray are compensation for O' Hagan' s cranberry

deliveries, not for his personal services. Thus, the garnished proceeds were not " earnings" under


RCW 6. 27. 150( 1).     Because Ocean Spray was not O' Hagan' s employer and the proceeds from

Ocean    Spray    were not " earnings,"    Ocean Spray' s garnished proceeds were not subject to RCW' s

6. 27. 150( 1)( b)' s 75 percent exemption.


                                        V. SUPPLEMENTAL PROCEEDINGS


          O' Hagan argues the superior court erred by denying his motion to initiate supplemental

proceedings to address issues unrelated to the garnishment action before the superior court. We

disagree.


          Washington law offers several alternatives for a judgment creditor to enforce a judgment


against his or her debtor, when that debtor either is not paying willingly or is taking steps to

avoid payment. One alternative is garnishment under chapter 6. 27 RCW. Another is

supplemental proceedings under chapter 6. 32 RCW, which allows a creditor to move for an order

to compel the judgment debtor to appear in court.

RCW 6. 32. 010 states in part:


          At any time    within   ten   years after   entry   of a   upon application by the
                                                                     judgment ...

          judgment creditor such court or judge may, by an order, require the judgment debtor
          to   appear at a specified    time   and place      before the judge granting the   order ...   to

          answer concerning the same.




                                                               9
No. 47078 -1 - II



RCW 6. 32. 030 states in part:


          Any person may be made a party to a supplemental proceeding by service of a. like
          order in like manner as that required to be served upon the judgment debtor, and
          upon proof by affidavit or otherwise, to the satisfaction of the judge, that execution
          has been issued and return made thereon wholly or partially unsatisfied, and also
          that any   person or corporation       has   personal   property   of the   judgment debtor ...   or

          is indebted to him or her in said amount, or is holding the title to real estate for the
          judgment debtor, or has knowledge concerning the property interests of the
          judgment debtor.


 Emphasis       added.) "   The purpose of [supplemental] proceedings is to make the judgment debtor


answer concerning the extent and whereabouts of his or her property and, if possible, to enable

the judgment creditor to locate nonexempt property belonging to the judgment debtor which may

be   applied on    the debt."     Rainier Nat' l. Bank v. McCracken, 26 Wash. App. 498, 511, 615 P.2d 469

 1980).    Accordingly, only judgment creditors may initiate and bring third parties into

supplemental proceedings. RCW 6. 32. 010; see RCW 6. 32. 030 ( requiring proof that execution of

a judgment " has been issued and return made thereon wholly or partially unsatisfied" before

making     an   individual   a   party to   supplemental proceedings).       A party must provide an adequate

factual basis to initiate or make an individual a party to supplemental proceedings. See Seventh

Elect Church in Israel v. Rogers, 34 Wash. App. 105, 112, 660 P.2d 280 ( 1983).

          Here, O' Hagan requested supplemental proceedings to address issues unrelated to the

garnishment action before the superior court. O' Hagan was not a creditor in the garnishment


action actually before the superior court: he was a debtor. Only creditors may request

supplemental proceedings. Thus, O' Hagan was not entitled to supplemental proceedings in the

garnishment action before the superior court.




                                                            10
No. 47078 -1 - II


                                          VI. OTHER ARGUMENTS


        O' Hagan makes numerous other arguments on appeal that have no relationship to the

garnishment action before the superior court. Because these issues were not properly before the

superior court, we   do   not consider   them. See W.R. Grace &   Co. v. Dep' t ofRevenue, 137 Wash. 2d
580, 592, 973 P.2d 1011 ( 1999);    Dep' t ofEcology v. Acquavella, 131 Wash. 2d 746, 760, 935 P.2d
595 ( 1997);   Mount Vernon v. Cochran, 70 Wash. App. 517, 527, 855 P.2d 1180 ( 1993).

        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




 We concur:




                                                     11